Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the election filed on 04/26/2022.
	Currently, claims 1-25 are pending with claims 18-25 being withdrawn as being drawn to a non-elected group.

Election/Restrictions
Claims 18-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/26/2022.

Applicant's election with traverse of Group I in the reply filed on 04/26/2022 is acknowledged.  The traversal is on the ground(s) that the claim has been amended to depend from claim 1.  This is not found persuasive because the claims will still not share a common special technical feature (see below rejections and the noted issues in the previous restriction).  The office does note however that these claims will likely be in condition for rejoinder when the parent claims are allowable and a special technical feature exists in common.   Such will be formally reviewed when claim 1 is in condition for allowance or at the least a common special technical feature has been restored.  
The requirement is still deemed proper and is therefore made FINAL.  


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/16/2021, 04/21/2021 have been considered by the examiner.  The office notes that the two IDS files appeared to be very similar to each other and the office suggests verifying that the two IDS documents of record were the two that the applicant intended to file.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ujita et al. (“Ujita” US 2021/0005742 published 01/07/2021 but dated 03/27/2018).  
As to claim 1, Ujita shows a semiconductor device (Fig. 2), comprising: 
a III-nitride semiconductor material layer (see 24 made of GaN; [0077]; note alternately for claim 9 the office will designate part 26 made of AlGaN; [0081]); 
and a gate structure (28+30; [0060]) comprising: 
a first portion (see lower portion 28) on the III-nitride semiconductor material layer (note this is on 24; alternately for claim 9 below note this is on 26), the first portion having a first surface (see upper surface of 28) and a second surface (see lower surface of 28) opposite to the first surface and adjacent to the III-nitride semiconductor material layer (note this is nearby to 24; alternately for claim 9 below note that this is nearby to 26); and 
a second portion on the first portion (see upper portion 30 on lower portion 28); 
wherein a length of the second surface of the first portion (see total length of the lowermost somewhat small surface in the center of the overall lower surface of 28) of the gate structure is less than a length of the first surface of the first portion of the gate structure (note the total length of the upper surface of 28 and compare to the much smaller total length just discussed above), and wherein a length of the second portion of the gate structure is less than a length of the first portion of the gate structure (note the total length of the upper part 30 is less than the total length of 28).

As to claim 2, Ujita shows a device wherein the first portion of the gate structure tapers from a cross-sectional view perspective (see lower portion 28 tapering in cross section).

As to claim 3, Ujita shows a device wherein the first portion of the gate structure tapers toward the III-nitride semiconductor layer and wherein the first portion includes a III-nitride semiconductor (see lower portion 28 tapering towards the layer 24 and the lower portion 28 including GaN; [0086]).  

As to claim 4, Ujita shows a device wherein the first portion of the gate structure has a third surface (see lower right hand surface of 28 that is angled) extending between the first surface and the second surface (note that this extends between the upper and lower surface although it doesn’t reach the whole way without counting the other part of the right hand surface as well, which for now there is no need to do in these designations), and wherein an angle defined by the third surface with respect to the second surface is ranged ranges from about 950 to about 1450 (here the office notes that the reference appears to suggest an embodiment that would be at once envisaged from the overall design, such that the angle is around slightly less than 135 degrees at around 130 degrees; additionally here the office notes that alternately the office will just adjust the designation of the “portion” of the layer 28 such that the designated portion’s sidewall is at 130 degrees, and not use the actual physical sidewall of the layer 28).

As to claim 5, Ujita shows a device wherein the first portion of the gate structure has a third surface (see lower right hand surface of 28 that is angled) extending between the first surface and the second surface (note that this extends between the upper and lower surface although it doesn’t reach the whole way without counting the other part of the right hand surface as well, which for now there is no need to do in these designations), and wherein an angle defined by the third surface with respect to the second surface is ranged ranges from about 110 degrees to about 130 degrees (here the office notes that the reference appears to suggest an embodiment that would be at once envisaged from the overall design, such that the angle is around slightly less than 135 degrees at around 130 degrees; additionally here the office notes that alternately the office will just adjust the designation of the “portion” of the layer 28 such that the designated portion’s sidewall is at 130 degrees, and not use the actual physical sidewall of the layer 28).  

As to claim 6, Ujima shows a device wherein the first portion of the gate structure has a third surface extending between the first surface and the second surface (see side surface of 28), and an average surface roughness of the third surface is less than about 0.2 um (here the office finds that although the surface roughness is not made explicit, in the context of the reference a surface roughness less than 200 nm, or .2um, an embodiment would be within the lower bounds of this range would be at once envisaged as the entire layer itself is only 100 nm thick and having a surface roughness on its side that is larger than the entire layer’s thickness would not be realistic and for a real life embodiment the surface roughness would be expected to be equal to, at max, or less than the layer’s thickness in this context).  

As to claim 8, Ujima shows a device wherein the second portion of the gate structure is in direct contact with the first portion of the gate structure (note that the part 30 is in direct contact with 28).

As to claim 9, Ujima shows a device wherein the III-nitride semiconductor material layer is in direct contact with the second surface of the first portion of the gate structure (note layer 26 is in direct contact with the lower surface of 28).  

As to claim 10, Ujima shows a device wherein the second portion of the gate structure is in direct contact with the first surface of the first portion of the gate structure (note that the part 30 is in direct contact with the upper surface of 28).  


As to claim 11, Ujita shows a device (see same designations as for claim 1 above except where explicitly different below) comprising: 
a III-nitride semiconductor material layer (see same as above); 
and a gate structure comprising: 
a first portion on the III-nitride semiconductor material layer, the first portion having a first surface, and a second surface opposite to the first surface and adjacent to the III-nitride semiconductor material layer; 
and a second portion on the first portion, 
wherein a ratio of a length of the first surface of the first portion of the gate structure (see non-total length of upper surface of 28) to a length of the second surface of the first portion (see total length of lowermost small surface of 28) of the gate structure ranges from about greater than 1 to about 1.6 (note here the office will designate a non-total length of the upper surface of 28, which is much larger than the lowermost surface of 28’s length, such that it is at a ratio of 1.3 compared to the total length of the lowermost surface of 28; the office notes in the alternate for specifically claim 16, here the office will use a non-total length of the lowermost surface of 28, compared to a non-total length of the upper surface of 28, again such that the ratio is around 1.3 as the upper surface is much wider).  

As to claim 12, Ujita shows the device noted above wherein the ratio of the length of the first surface of the first portion of the gate structure to the length of the second surface of the first portion of the gate structure further ranges from about 1.1 to about 1.4 (see the designations above being made such that the ratio is 1.3).  

As to claim 14, Ujita shows the device noted above wherein the first portion of the gate structure comprises an epitaxial p-type III-nitride semiconductor material (note 28 is MOVPE, metalorganic vapour-phase epitaxy layer of p-AlGaN in 0086).

As to claim 16, Ujita shows the device noted above wherein the second portion of the gate structure is in direct contact with the first portion of the gate structure (note that 30 touches 28), and wherein a ratio of the length of the first surface of the first portion of the gate structure to a length of a first surface of the second portion of the gate structure ranges from about 1.4 to about 2.4 (see the upper surface of 28 having a non-total length as designated above for claim 1 to address claim 16, and here the office will designate a non-total length of 30’s lower surface such that the non-total length of the upper surface of 28 is roughly twice as large as the designated non-total length of the lower surface of 30, giving a ratio of 2).  


Claim(s) 1, 7, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hebert (US 2010/0330754 published 12/30/2010).
As to claim 1, Herbert shows a semiconductor device (see Fig. 13 made by previous Figs; [0012]), comprising: 
a III-nitride semiconductor material layer (see layer 140 made of AlGaN; [0013]); 
and a gate structure (see 800+1210+1200; [0016] and [0019]) comprising: 
a first portion (see lower portion 800) on the III-nitride semiconductor material layer, the first portion having a first surface (see upper surface of 800) and a second surface (see lower surface of 800) opposite to the first surface and adjacent to the III-nitride semiconductor material layer; and 
a second portion on the first portion (see upper portion 1210+1200 on lower portion 800); 
wherein a length of the second surface (length of lowermost surface of 800’s foot lowermost part) of the first portion of the gate structure is less than a length of the first surface of the first portion of the gate structure (see total length of the uppermost flat surface of 800), and wherein a length of the second portion of the gate structure is less than a length of the first portion of the gate structure (see a total length of 1210+1200 being less than a total length of 800).  

As to claim 7, Herbert shows a device wherein the first surface of the first portion of the gate structure is substantially planar (see the uppermost surface of 800 being flat as along a plane).  


As to claim 11, Herbert shows a device (see same designations as above for claim 1 except as specifically designated separately below) comprising: 
a III-nitride semiconductor material layer; 
and a gate structure comprising: 
a first portion on the III-nitride semiconductor material layer, the first portion having a first surface (here note the office will designate the entire upper surface of 800, including the curved parts and everything from left to right; the office notes for claims 13 and 14 below the office will designate just the uppermost flat surface of 800 here), and a second surface (note the second surface being the lower surface as a whole of 800, including all the curves and everything) opposite to the first surface and adjacent to the III-nitride semiconductor material layer; 
and a second portion on the first portion, 
wherein a ratio of a length of the first surface of the first portion of the gate structure to a length of the second surface of the first portion of the gate structure ranges from about greater than 1 to about 1.6 (note that a ratio of the total length of the upper surface of the first portion of the gate structure noted above as compared to a non-total length of the second surface where the entire length of the second surface is designated excepting one nanometer on the right hand side, will be slightly greater than 1; the office notes here that in the alternate the surfaces can be flipped in their designations; and the office notes that for claim 13 and 14 below the office will designate a non-total length of the second surface such that it is slightly less width by 1 nm than the uppermost flat surface of 800, again resulting in a ratio of around just greater than 1).  

As to claim 13, Herbert shows a device wherein the first surface of the first portion of the gate structure is substantially planar (note under the alternate designation of parts above for claim 13, note the flat surface of 800 on top being flat as along a plane).  

As to claim 15, Herbert shows a device wherein the first portion of the gate structure has a curved surface extending between the first surface and the second surface (see the right hand curved surface on top that extends between the first and second surface which here will connect the uppermost flat surface of 800 to the lower surface of 800 by extending therebetween).   


Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hikata et al. (“Hikata” US 7,576,373 patented 08/18/2009 see cited in IDS already).
As to claim 17, Hikata shows a device (See Fig. 1) comprising: 
a III-nitride semiconductor material layer (see layer 104 of AlGaN; col. 4, line 24-25); 
and a gate structure (106+107+110; col. 4, line 25-30 and line 39) comprising: 
a first portion (106) on the III-nitride semiconductor material layer, the first portion having a first surface (see upper surface of 106), and a second surface (see lower surface of 106) opposite to the first surface and adjacent to the III-nitride semiconductor material layer; 
and a second portion (see 107) on the first portion, 
wherein a ratio of a length of the first surface of the first portion of the gate structure to a length of the second surface of the first portion of the gate structure ranges from about greater than 1 to about 1.6 (here the office designates a non-total length of the upper surface of 106 that is just barely longer than the total length of the lower surface of 106 and compares it to the total length of the lower surface of 106 such that the ratio is just slightly greater than 1).  

As to claim 17, Hikata shows the device noted above wherein the second portion of the gate structure is in direct contact with the first portion of the gate structure (see note that 107 contacts 106 directly), and wherein a length of a first surface of the second portion of the gate structure is substantially the same as the length of the first surface of the first portion of the gate structure (note a non-total length of 107 that is exactly the same length as the non-total length designated above as the length of the first surface of the first portion).  


Conclusion
The office notes here for the applicant that no direct match for the invention set forth in the specification has been found so eventually a patent can likely issue.  However, for now, using the portion and length language will leave several hundred references available for use against the independent claims, with many more available under 35 U.S.C 103.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891